DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/13/2019. Acknowledgement is made with respect to a claim of priority to Provisional Application No. 62/513,390 filed on 5/31/2017 and PCT Application No. PCT/US2018/035439 filed on 5/31/2018.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 37 and 45 and their dependents recite the limitation “wherein the QT convolution engine is to perform a QT summation of a quaternion-valued input signal, at successive shifts, QT-multiplied with a QT- valued filter, to produce a QT convolution output” (emphasis added). It is unclear as to what exactly is “QT-“ that is multiplied with a QT-valued filter.  Please explain.  For examination purposes, the limitation will be interpreted to mean a “QT-valued input signal” multiplied with a filter.  Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 25 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of pending application No. 16/613,349. This is a non-provisional statutory double patenting rejection because the claims of pending application No. 16/613,349 have not been issued.  Claim 25 is identical in scope compared to claim 21 of pending application No. 16/613,349.

Claim 26 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 26 is identical in scope compared to claim 22 of Issued Patent No. 11,263,526.

Claim 27 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 27 is identical in scope compared to claim 23 of Issued Patent No. 11,263,526.

Claim 28 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 28 is identical in scope compared to claim 24 of Issued Patent No. 11,263,526.

Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 25 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 29 is identical in scope compared to claim 25 of Issued Patent No. 11,263,526.

Claim 30 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 30 is identical in scope compared to claim 26 of Issued Patent No. 11,263,526.
Claim 31 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 27 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 31 is identical in scope compared to claim 27 of Issued Patent No. 11,263,526.

Claim 32 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of Issued Patent No. 11,263,526. This is a non-provisional statutory double patenting rejection because the claims of Issued Patent No. 11,263,526 have been issued.  Claim 32 is identical in scope compared to claim 28 of Issued Patent No. 11,263,526.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 41-48 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subjected matter because the claimed invention is directed towards signals per se.

Looking to the originally filed specification, paragraph [0044] discloses “While the machine-readable medium 222 is illustrated in an example embodiment to be a single medium, the term “machine-readable medium” may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more instructions 224. The term “machine-readable medium” shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions. The term “machine-readable medium” shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media. Specific examples of machine-readable media include non-volatile memory, including but not limited to, by way of example, semiconductor memory devices (e.g., electrically programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM)) and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks”. Under a broadest reasonable interpretation of the claim language in view of the specification, the “machine-readable medium” of claim 41 may encompass transitory signals because transitory signals are not explicitly excluded, and the claim is thus directed towards signals per se. Examiner suggests amending claim 41 and its dependents to recite "A non-transitory machine-readable medium ".  Appropriate correction is required.

Allowable Subject Matter

Upon a proper overcoming of the statutory double patenting rejection of claims 25-32, claims 25-32 would be allowed in view of the prior art.

Claims 33-35, 39, and 40 are allowed.

Upon a proper overcoming of the 35 USC § 101 rejection of claims 41-48 and the overcoming of the 35 USC §112(b) rejection of claims 37, 38, 45, and 46, claims 37, 38, and 41-48 would be allowed in view of the prior art

Claims 25-48 have been searched but no prior art has been uncovered.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 25

A system comprising an input layer, output layer, and plurality of hidden layers, wherein the hidden layers include quaternion layer that execute quaternion forward operations based on variable parameters, a loss function, QT partial derivatives, and backwards propagation paths, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Kominami (Convolutional Neural Networks with Multi-valued Neurons) discloses CNNs extended to complex and quaternion domains with input, hidden, and output layers with multi-valued connection weights and biases between layers, but fails to disclose a system comprising an input layer, output layer, and plurality of hidden layers, wherein the hidden layers include quaternion layer that execute quaternion forward operations based on variable parameters, a loss function, QT partial derivatives, and backwards propagation paths, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  

Further, Parcollet (“QUATERNION NEURAL NETWORKS FOR SPOKEN LANGUAGE UNDERSTANDING”) discloses an original framework based on Quaternion algebra and Neural Networks for real-life document processing, but fails to disclose a system comprising an input layer, output layer, and plurality of hidden layers, wherein the hidden layers include quaternion layer that execute quaternion forward operations based on variable parameters, a loss function, QT partial derivatives, and backwards propagation paths, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  
 
Further, Zhang et al. (US 20200026992 A1) discloses a neural network technical field, and more particularly, to a technology of implementing a software neural network with a neural network chip, but fails to disclose a system comprising an input layer, output layer, and plurality of hidden layers, wherein the hidden layers include quaternion layer that execute quaternion forward operations based on variable parameters, a loss function, QT partial derivatives, and backwards propagation paths, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  

Claims 33 and 41

A method for operating a quaternion deep neural network comprising modular hidden layers, a general matrix multiplication sublayer, a QT non-linear activations sublayer, a QT sampling sublayer, and a steering sublayer preceding each of the QT computation sublayer along a forward signal propagation path, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Kominami (Convolutional Neural Networks with Multi-valued Neurons) discloses CNNs extended to complex and quaternion domains with input, hidden, and output layers with multi-valued connection weights and biases between layers, but fails to disclose a method for operating a quaternion deep neural network comprising modular hidden layers, a general matrix multiplication sublayer, a QT non-linear activations sublayer, a QT sampling sublayer, and a steering sublayer preceding each of the QT computation sublayer along a forward signal propagation path, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  

Further, Parcollet (“QUATERNION NEURAL NETWORKS FOR SPOKEN LANGUAGE UNDERSTANDING”) discloses an original framework based on Quaternion
algebra and Neural Networks for real-life document processing, but fails to disclose a method for operating a quaternion deep neural network comprising modular hidden layers, a general matrix multiplication sublayer, a QT non-linear activations sublayer, a QT sampling sublayer, and a steering sublayer preceding each of the QT computation sublayer along a forward signal propagation path, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  
 
Further, Zhang et al. (US 20200026992 A1) discloses a neural network technical field, and more particularly, to a technology of implementing a software neural network with a neural network chip, but fails to disclose a method for operating a quaternion deep neural network comprising modular hidden layers, a general matrix multiplication sublayer, a QT non-linear activations sublayer, a QT sampling sublayer, and a steering sublayer preceding each of the QT computation sublayer along a forward signal propagation path, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kominami et al., “Convolutional Neural Networks with Multi-valued Neurons”, May 19, 2017, 2017 International Joint Conference on Neural Networks (IJCNN), pp. 2673-2678.
Parcollet et al., “QUATERNION NEURAL NETWORKS FOR SPOKEN LANGUAGE UNDERSTANDING”, Feb. 9, 2017, 2016 IEEE Spoken Language Technology Workshop (SLT), pp. 362-368.
Zhang et al. (US 20200026992 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127